Citation Nr: 9919271	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.  

2.  Entitlement to service connection for other lung 
disability, to include chronic obstructive pulmonary disease.  




ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to March 
1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO.  

In October 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for residuals of pneumonia.  The claim was 
reopened and remanded, with the other lung disability issue, 
for additional development.  



REMAND

As noted in the previous remand, the veteran contends that he 
has a lung disability, including chronic obstructive 
pulmonary disease, due to disease or injury which was 
incurred in or aggravated by service.  He claims that he was 
born with the lung disease alpha-1 antitrypsin and that his 
pneumonia in service aggravated the disease.

In the October 1998 Remand, the Board instructed the RO to 
arrange for an examination, in part, to determine the nature 
and likely etiology of any respiratory disease.  

Specifically, the VA examiner was asked to provide an opinion 
as to the likelihood that the veteran had current lung 
disability due to pneumonia or other disease or injury which 
was incurred in or aggravated by service.  The February 1999 
examiner, however, provided no such opinion.  As a result, 
this issue must be remanded to comply with the Board's prior 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his claimed residuals of 
pneumonia and for lung disability, 
including chronic obstructive pulmonary 
disease, since his discharge from 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should schedule the veteran 
for a special VA respiratory examination 
to determine the nature and likely 
etiology of his claimed residuals of 
pneumonia.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with the evaluations of the 
veteran's respiratory system.  Based on 
his/her review of the case, the examiner 
must express an opinion as to the 
likelihood that the veteran has current 
lung disability which was caused or 
worsened by pneumonia treated in service 
or other disease or injury which was 
incurred in or aggravated by service, as 
claimed by him.  A complete rationale for 
any opinion expressed must be provided.

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


